Citation Nr: 1519400	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-13 779	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for a respiratory disorder to include chronic obstructive pulmonary disease (COPD), to include as being secondary to exposure to chemical dioxins or secondary to a service-connected disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to a compensable evaluation for the residuals of gunshot wound of the right cheek with nasal septal perforation and sinusitis (claimed as headaches) (scars). 



REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran was on active duty in the US Marine Corps from November 1967 to December 1969.  The Veteran's service includes an assignment in the Republic of Vietnam, where he earned the Purple Heart with One Gold Star.  

This appeal comes before the Board of Veterans' Appeals, hereinafter the Board, from a June 2009 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Philadelphia, Pennsylvania.  Following the perfection of his appeal, the Veteran proffered testimony before the Board via a videoconference hearing in January 2015.  A transcript of the hearing was prepared and has been included in the claims folder for review.  

At his hearing, the Veteran raised the issue of entitlement to an increased rating for residuals of gunshot wound of the right cheek with nasal septal perforation and sinusitis.  This issue is referred to the agency of original jurisdiction for adjudication.

The issues of entitlement to service connection for a respiratory disorder, and increased ratings for residuals of a gunshot of the right cheek are REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised if he needs to take further action.


FINDING OF FACT

The Veteran has current sleep disturbance secondary to the service connected residuals of a gunshot wound of the face.


CONCLUSION OF LAW

The criteria for service connection for a sleep disorder have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for disability that is proximately due to a service connected disability.  38 C.F.R. § 3.310(a).

The Veteran's claim has been denied because of a finding that the Veteran has only sleep disturbance associated with service connected posttraumatic stress disorder (PTSD).  On a VA neurologic examination in May 2009; however, the examiner reported an impression of sleep disturbance related to his breathing pattern and nasal dysfunction secondary to service connected facial and nasal injuries.

It is true that a symptom without a diagnosed or identifiable underlying malady or condition does not constitute a "disability" for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In this case; however, the Veteran has additional disability in the form of sleep disturbance that has been attributed to an underlying malady and that underlying malady is service connected.  As such the criteria for service connection for a sleep disorder are met.


ORDER

Service connection for a sleep disorder is granted.


REMAND

The Veteran's hearing testimony has triggered VA's duty to provide further examinations.  38 U.S.C.A. § 5103A(d) (West 2014).

The electronic record indicates that VA treatment records dated through April 2014 were being uploaded.  These do not appear in the available record.  VA has a duty to insure that these records are part of the claims file.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The appeal is therefore REMANDED to the AMC for the following actions:

1.  Obtain all of the records of the Veteran's VA treatment for the conditions at issue since May 2009.

2.  After all of the relevant medical records have been obtained schedule the Veteran for a VA respiratory disorder examination.  The examiner should review the claims folder.

The examiner should express an opinion as to whether the any respiratory disorder identified since 2009 is, at least as likely as not, the result of a disease or injury in service or is proximately due to or aggravated by a service connected disability, including gunshot wound residuals.  

If aggravated by a service connected disability is there medical evidence created prior to aggravation, or at any time between the aggravation and current level of disability that shows a baseline of the respiratory disorder prior to aggravation.

The examiner must provide reasons for these opinions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the appropriate examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

3.  After obtaining all relevant medical records, schedule the Veteran for a VA examination to determine the current severity of the gunshot wound scars of the cheek.  The examiner should review the claims file.

4.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The purpose of the examinations requested in this remand is to obtain information to substantiate the claims.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

